Citation Nr: 0030924	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for back disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen a claim for service connection for back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

In his February 1995 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In a signed statement, dated in August 2000 and received at 
the RO that same month, the veteran reiterated this request.  
In September 2000, the RO notified the veteran that the 
hearing was scheduled to take place in October 2000.  
Although the hearing notice was not returned as 
undeliverable, the veteran failed to report.  Since that 
time, there is no indication in the record that the veteran 
has requested that the hearing be rescheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (2000).


REMAND

A review of the record shows that, in April 1971, the RO 
denied the veteran's claim for service connection, in 
essence, on the basis that he had no current back disability.  
Thereafter, in November 1975, the veteran filed another claim 
for service connection for back disability.  In support of 
that claim, the veteran indicated that he had received 
treatment at Doctors Hospital in 1972 and that, since 1967, 
he was being treated for this disability by a Dr. Gugliada.  
To date, VA has not attempted to obtain these private medical 
records.  In addition, during the prosecution of this appeal, 
the veteran reported that he received treatment for back 
problems at a medical facility located at Fort Gordon, 
Georgia; however, a review of the service medical records is 
negative for any indication that the veteran received care at 
that facility.  

Recently enacted legislation provides that VA has a duty to 
notify a veteran of the evidence necessary to complete his 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5102(b); see also Graves 
v. Brown, 8 Vet. App. 522 (1995).  Here, VA is on notice that 
medical records that may constitute new and material evidence 
and thus might support of the veteran's application to reopen 
his claim for service connection for back disability are 
ostensibly available.  As such, this claim must be remanded 
for further development.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Navy 
(Army), to obtain any service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  This should specifically include 
any records of care from a service 
medical facility located at Fort Gordon, 
Georgia.  If no such records are 
available, the NPRC and the Army should 
indicate that and that fact should 
clearly be documented in the claims file.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for back problems.  This should 
specifically include any outstanding 
records of the veteran's care at Doctors 
Hospital and from a Dr. Gugliada, both 
located in Staten Island, New York, and 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


